Citation Nr: 0731531	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 94-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1943 to January 1946, and from April 
1951 until July 1952. The veteran died in 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board previously considered this appeal in March 2000, 
August 2002 and August 2006. The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought. As such, this matter is properly 
returned to the Board for appellate consideration. 

In August 2006, the Board forwarded the claims file for an 
independent medical opinion (IME). A copy of the IME report 
was forwarded to the appellant and her representative. In 
November 2006, the appellant requested the Board remand the 
appeal for the RO's consideration of the IME. 

However, the appellant has had an opportunity to comment upon 
the IME and to offer argument and additional evidence. To the 
extent to which the appellant requests a remand solely for 
consideration of the IME, the United States Court of Appeals 
for Veterans Claims (the Court) in Padgett v. Nicholson, 19 
Vet. App. 84 (2005), found the Board has the authority to 
obtain and consider expert medical opinions in compliance 
with 38 U.S.C.A. § 7109(a) without remanding the case for 
initial RO consideration of such evidence, and without 
obtaining a waiver of such consideration from the appellant. 
Thus, the Board will proceed to a decision on the merits on 
the claim of service connection for the cause of death of the 
veteran.

The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 has been certified for appellate board. However, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 
19.35. The Board regrets this action, but upon a close review 
of the record, the Board has determined that it does not have 
jurisdiction to review the claim under 38 U.S.C.A § 1151, as 
the claim has not been adjudicated by the RO in accordance 
with applicable law. 

A defect in jurisdiction may be raised at any time it is 
noted. Friedsam v. Nicholson, 19 Vet. App. 555 (2006); citing 
Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir. 1996) (Holding that 
a "statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits," and that "a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte, or by any party at any stage in the 
proceedings, and once apparent, must be adjudicated."). 

The record indicates that subsequent to the raising of the 
issue in March 1993, the RO responded to the appellant's 
application for benefits with Supplemental Statements of the 
Case dated in November 1996, September 1997, and January 2002 
- all addressing the reasons and bases for the denial of 
benefits under 38 U.S.C.A § 1151, without an initial 
adjudication of the claim. However, it has been held that a 
Supplemental Statement of the Case, even when raising new 
issues, is an updated statement of the Agency's position and 
is not an initial determination. Hamilton v. Brown, 39 F.3d 
1574, 1584 (1994). 

The law mandates specific procedural stages in the VA claims 
adjudication process, including those which provide for 
review of a denial of a claim before the Board. Specifically, 
an appeal is initiated subsequent to the issuance of a rating 
decision, and only after the filing of a notice of 
disagreement within the time specified by law. See 38 
U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) ((An appeal is initiated after the issuance of a 
rating pursuant to 38 U.S.C. § 7105; a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA)).

Thus, the Board does not have jurisdiction over the claim for 
benefits under 38 U.S.C.A § 1151. Jarrell v. Nicholson, 20 
Vet. App. 326 (Absent claim that was presented to and 
adjudicated by the RO, the Board does not have jurisdiction 
to review such claim). 

Given the elapse of time since the inception of the 
appellant's claim under 38 U.S.C.A § 1151, the Board has 
considered whether it would be possible to afford the 
appellant a waiver of such action by the RO. However, the 
absence of jurisdiction cannot be waived. Jarrell, supra.; 
Johnson v. Brown, 7 Vet. App. 25 (1994). The Board also 
considered whether it could proceed with adjudication of the 
38 U.S.C.A. § 1151 claim as a sub issue of the DIC claim. See 
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (Finding the 
Board had jurisdiction over the merits of the claim when the 
RO decided the claim on new and material evidence as the two 
questions were part of a single matter.)

However, it has been held that claims arising under 
38 U.S.C.A. § 1151 are separate and distinct from claims 
arising under service connection statutes. Anderson v. 
Principi, 18 Vet. App. 371, 377 (2004). It follows that a 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 would 
necessarily be separate and distinct from the claim for DIC 
benefits under 38 U.S.C.A. § 1310. 





Regretfully, the Board therefore has concluded that it has no 
jurisdiction over the 38 U.S.C.A. § 1151 claim and this issue 
is REFERRED to the RO for appropriate action, including the 
issuance of a rating decision and, if appropriate, initial 
appellate procedures.


FINDINGS OF FACT

1. At the time of the veteran's death, service connection had 
been established for a fracture of the left humerus with 
malunion, evaluated as 20 percent disabling; a  fractured 
lumbar vertebrae, evaluated as 10 percent disabling; a 
fractured pelvis,  evaluated as 10 percent disabling; and 
paralysis of the radial nerve of the right arm and fractured 
left radius and ulna, rated as noncompensable for a total 
combined evaluation of 40 percent.

3. The veteran died in 1989 from no disorder or disability of 
service origin having caused, hastened, or materially or 
substantially contributing to the veteran's death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause 
of the veteran's death have not been met. 38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.301, 3.159, 3.302, 3.303, 3.304, 3.310, 3.312 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify an appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim. This notification obligation was 
accomplished by way of letters from the RO to the appellant 
dated in April 2004, January 2002, August 2003, February 
2004, November 2005, and August 2006. These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting the appellant provide any 
evidence in her possession that pertains to her claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
appellant of such information, because the claim is being 
denied, no disability rating or effective date for service 
connection for the cause of death will be assigned. 
Proceeding with the appeals presently does not therefore 
inure to the appellant's prejudice.

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, VA hospital 
records, private medical records, and records and related 
documents from cases in the United States District Court for 
the District of Puerto Rico and United States Court of 
Appeals for the First Circuit are associated with the claims 
file. As to the latter, the file was received in September 
2003, and contains copies of previously obtained depositions 
from medical authorities, medical opinions, professional 
journal extracts, copies of previously submitted medical 
records and appropriate translations of such documents. 
Supplemental Statement of the Case, dated September 8, 2004. 
Additionally, the appellant provided testimony at an RO 
hearing. The appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide her claim.

Further, in August 2006, the Board caused the claims folder 
and all available evidence to be reviewed by an independent 
medical expert. The expert was requested, in part, to opine 
as to whether the veteran's service-connected disabilities 
caused, or contributed substantially or materially to cause 
his death. The opinion was received in September 2006, and 
the appellant was afforded an opportunity to offer comment, 
argument, or further evidence. 

The duty to assist the claimant by obtaining a relevant 
medical opinion has therefore been satisfied. Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.
The Merits of the Claim

Introduction:

The appellant is seeking to establish service connection for 
the cause of the veteran's death, which occurred in July 
1989. If the appellant establishes  entitlement to service 
connection for the cause of the veteran's death, she would be 
granted Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. § 1310. 

Through her factual assertions and submissions of medical 
opinion evidence, the appellant's essential theory of 
entitlement as to service connection for the cause of death 
may be summarized as: (1) the veteran sustained serious 
orthopedic and neurological injuries in a 1951 automobile 
accident, which; (2) led him to an impaired lifestyle, 
inducing alcohol and nicotine use, which in turn; (3) led to 
cardiac difficulties eventually leading to myocarditis. See 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel 
v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993) (Board is obligated to review 
all issues which are reasonably raised from a liberal reading 
of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision). 

A critical component of the appellant's theory of 
entitlement, however, is that the veteran's terminal 
diagnosis of "carinomatosis" (as found on the original of 
two death certificates, as separated by approximately two 
years in issuance) is in error. "Carcinomatosis" is defined 
as "the condition of widespread dissemination of cancer 
throughout the body." Dorland's Illustrated Medical 
Dictionary, 272 (27th ed.1988). Darby v. Brown, 10 Vet. App. 
243 (1997). 


The appellant instead points to a second death certificate, 
issued after she caused an exhumation of the veteran's body 
and autopsy, as supportive of her theory that the veteran 
died from "myocarditis," which may be defined as 
"inflammation of the myocardium; inflammation of the 
muscular walls of the heart." Dorland's, at 1089. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The Board emphasizes that although other evidence of record 
is discussed below which may have relevance with regard to a 
potential claim of entitlement to benefits under 38 U.S.C.A § 
1151, the Board presently expresses no opinion as to such a 
claim. This decision encompasses the Board's findings under 
the statutory and regulatory scheme as found in 38 U.S.C.A § 
1310 and 38 C.F.R. § 3.312 only. 

In order to establish service connection for the cause of 
death of the veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
addition, a service-connected disability includes certain 
chronic diseases, such as myocarditis and malignant tumors, 
which may be presumed to have been incurred in service if it 
became manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Factual Background:

The veteran's service medical records indicate that in 
October 1951, he sustained injuries in a bus accident. He was 
treated from October 1951 to June 1952 for fractures of the 
left humerus, left ulna, and radius, as well as the pelvis 
and vertebrae. The report of hospitalization indicates that 
the veteran experienced abdominal pain and emesis. However, 
no surgical condition was found in the abdomen. Apart from 
notations of left flank dullness and tenderness in the 
abdomen, the service department record of hospitalization 
reflects such treatment, and is devoid of any mention of 
cardio-pulmonary or gastrointestinal symptoms or diagnoses. 

In June 1952, the veteran underwent a service department 
physical examination prior to his discharge from active 
military duty. Clinical evaluation revealed that the veteran 
had an incomplete extension of the left elbow and limited 
pronation and supination of the forearm. 

However, and relative to either myocarditis or carcinomatosis 
(i.e., both raised in the record as potential causes of the 
veteran's 1989 death), the service department separation 
medical examination found that the veteran's lungs and chest, 
heart, vascular system, abdomen and viscera, anus and rectum, 
endocrine system, genitourinary system, and neurological 
system were normal. The report is signed by two examining 
medical officers of the U.S. Naval service. 

By rating decision dated in February 1954, service connection 
was granted for the fracture of the left humerus with 
malunion; fractured lumbar vertebrae; fractured pelvis; and 
the paralysis of the radial nerve of the right arm. Nowhere 
in the rating decision, nor in any of the associated 
documentation generated by the veteran or the RO, is there a 
reference to any gastrointestinal, cardiac, or hepatic 
disorder. The total combined evaluation then assigned to the 
veteran's disorder was 40 percent.

The veteran was hospitalized at a VA facility in October 1955 
to January 1956 and treated for right upper quadrant pain. He 
was diagnosed with appendicitis, acute cholecystitis and 
subdiaphragmatic abscess. 

The veteran underwent a VA physical examination in October 
1973. Apart from what was described as a "huge" abdomen, 
the veteran was noted to have a well-healed appendectomy scar 
and hemorrhoids which he reported were of minimal severity. 

The veteran subsequently applied on several occasions for 
increased compensation benefits, based upon a worsening of 
the service-connected disorders. However, the veteran made no 
allegation of a digestive tract, cardiac, liver, or other 
disorder. 

A copy of an undated medical prescription authored by the 
offices of G.S. Gorcouria, M.D. and Antonio F. Gorcouria 
Flores, M.D., requested the recipient to "admit" the 
veteran for treatment of, among other conditions, pleurisy 
with effusion, "chest and abdomen," "heavy smoker," 
enlarged liver and anemia. 

The veteran died in July 1989. The veteran's death 
certificate indicates the cause of death was 
"carcinomatosis." The veteran's terminal attending 
physician is noted to be Dr. Ophelia G. Vera. 

The evidence reflects the veteran reported to a VA hospital 
on July 7, 1989 with symptoms including an enlarged abdomen, 
stomach pains and a six to eight week history of an upper 
respiratory tract infection with fever. On that date, he was 
noted to have hearing loss problems, a history of increasing 
abdominal girth during the previous two months and a 
sensation of early satiate. The diagnosis was listed as 
undetermined; rule out occult neoplasia; exogenous obesity; 
duodenal ulcer disease; hiatal hernia with gastroesophageal 
reflux and an appendectomy thirty years previously. The 
veteran was not found to be in need of emergent care and an 
elective admission was authorized. 

Additional records from the VA hospital reflect there were no 
available beds on July 7, 1989 and the veteran was not 
admitted on that date. No treatment was sought or received on 
July 8, 1989 or July 9, 1989. The veteran returned to the VA 
hospital on July 10, 1989 and July 11, 1989 and was informed 
there were no available beds. The veteran was not reexamined 
at the VA Hospital on either date. 

However, VA clinical records then generated include a July 
11, 1989 review of x-rays performed on July 7, 1989. The 
chest x-ray found an elevation of the right hemi-diaphragm 
with blunting of the costophrenic angle which was probably 
due to the presence of pleural effusion and ascites. Linear 
densities at the left lower lung probably represented either 
discoid atelectasis or fibrosis. The flat abdomen view 
reflected a diffused increased density in the abdomen which 
was most likely due to the presence of ascites. The Board 
observes that it was then also noted that the veteran's heart 
size was normal. 

The veteran was admitted to San Pablo Hospital, a non-VA 
facility, on July 11, 1989. The admission note indicated a 
history of systemic disease with a 3-4 month history of 
increased abdominal girth, leg swelling, abdominal pain with 
burning sensation, decreased appetite, and increased weight 
but decreased muscle mass. The diagnosis upon admission to 
San Pablo was abdominal pain, rule out hepatoma. A July 11 x-
ray of the chest found right pleural effusion with elevation 
of the right hemi-diaphragm and an old healed fracture of the 
left 8th rib. A July 12 computerized tomography (CT) scan 
concluded with an impression of hepatomegaly secondary to 
multiple hydrodense lesions suggestive of metastatic disease 
verses multicentric hepatoma; ascites and splenomegaly, 
probably secondary to portal hypertension. A July 15 x-ray of 
the chest found elevation of the right hemi-diaphragm with 
density in the right pulmonary base that could represent 
infiltrate or right pleural effusion. Plate like atelectasis 
was noted in the left pulmonary base, otherwise the left lung 
was expanded. The results of a colonoscopy, an 
esophagogastroduodenoscopy and blood transfusion were also in 
the record.

The San Pablo Hospital records reflect that on or about July 
16, 1989 the veteran sustained a fall. Deposition transcripts 
explained that this fall resulted in a loss of blood through 
the rectum. On July 17, the veteran's condition was described 
as deteriorating rapidly. He was found to be lethargic and 
ascites were increasing. Potassium had also increased. 
Paracentesis was recommended, however the family refused 
consent for the procedure. The diagnosis was rule out 
hepatoma verses metastatic disease; liver failure, and 
hepatic encephalopathy. The veteran's prognosis was described 
as poor. 

On July 18, the veteran was noted to be entering into 
hepatorenal syndrome. He still had ascites and right pleural 
effusion. A lesion in the liver was described and the veteran 
was noted to be in encephalopathy and the physician noted the 
veteran's fall of two days previously, and noted the 
veteran's mental status had been unstable since the fall. 

A July 18 note reflected the condition continued to 
deteriorate and the veteran remained encephalopathic. 
Paracentesis was recommended to the family, who refused this 
procedure. The prognosis was very poor. Significantly, 
however, it was noted that the veteran had reported to the 
hospital with a three to four month history of increased 
abdominal girth, leg swelling, abdominal pain, and loss of 
appetite.

On July 18, the veteran's family discharged him from the 
hospital. The discharge summary reflects final diagnoses of 
abdominal pain, ascites, suspected hepatoma, anemia, 
hepatorenal syndrome and hepatic encephalopathy III. Of note, 
medical examiners did not then record the veteran's service-
connected disorders as having been treated or contributing to 
any of the disorder. 

The veteran died on July [redacted], 1989. Although no autopsy was 
performed at the time of death, the initial death certificate 
dated in August 1989 listed the cause of death as 
carcinomatosis. 

By rating decision dated in February 1991, the appellant was 
denied service connection for the cause of death of the 
veteran. In due course of an appeal, the appellant testified 
at a March 1993 personal hearing conducted at the RO. 
Although she essentially related allegations as to her 
contention that VA failed to promptly and properly treat the 
veteran from May through July 1989 (assertions germane to a 
pending claim under 38 U.S.C.A § 1151 and not presently 
relevant to the issue of service connection for the cause of 
death), she related that VA physician Dr. Silvia Fuertes had 
informed her that the veteran had cancer, and that the 
veteran was incapable of swallowing. 

The appellant also related her recollection of what the 
veteran had informed her of regarding his 1951 in-service 
fall. However, the appellant related that after his military 
service, the veteran had worked as a contractor "building 
roads;" and that he worked outdoors, under a "hot sun." 
She stated that she was not aware her husband was short of 
breath during his lifetime, but that at some point she 
believed that he was "using one lung to breathe." She 
stated that the in-service fall and its residuals hampered 
the veteran's ability to ambulate; that the veteran was 
forced to stop working because of the service-connected 
disorder.

In a June 1993 hearing officer decision, it was held that the 
veteran did not die from a service-connected disorder. It was 
held that while myocarditis was noted on the December 1991 
autopsy report, the veteran's service medical records were 
devoid of any cardiovascular symptoms. It was also noted that 
the appellant withdrew consideration of radiogenic theory of 
entitlement, which she had previously asserted.


The Medical Opinion Evidence - Cause of Death:

In December 1991, (i.e., two years subsequent to the 
veteran's death), the appellant caused the veteran's body to 
be exhumed, and an autopsy to be conducted Yocasta Brugal, 
M.D. 

Dr. Brugal listed anatomical diagnoses were: (1) pulmonary 
edema; (2) pulmonary emphysema; (3) scarce leukocyte 
infiltration; (4) myocarditis; (5) "fatty liver;" (6) 
marked autolytic changes; (7) multiple post fracture states, 
and; (8) post appendectomy. Dr. Brugal's December 1991 opined 
that the cause of death was compatible with myocarditis. 
Subsequent to the autopsy, an amended death certificate was 
issued and listed the cause of death as myocarditis, not 
otherwise specified. In a January 1992 certification of death 
by Dr. Brugal, she explained that there was no macroscopic 
evidence of liver cancer but indicated the gastrointestinal 
system showed the location of autolytic changes that were 
"most marked." 

A February 3, 2003 letter from Dr. Brugal reflects the 
December 1991 exhumation of the veteran was performed in the 
Senorial Memorial Cemetery and the autopsy revealed the cause 
of death was compatible with myocarditis due to obtaining by 
microscopic means an inflammatory infiltration of myocardium. 
There was no evidence of cancer of the liver or of cirrhosis. 
Other findings of interest included pulmonary edema, 
pulmonary emphysema, scarce inflammatory infiltrate in the 
lungs and fat liver.

Dr. Brugal noted in an April 2004 report that the veteran's 
grave was identified by cemetery personnel and family members 
and the body was found in a state of decomposition, but in 
clothes that corresponded to those the veteran was buried in. 
The autopsy revealed pulmonary edema and emphysema, scarce 
infiltrated leukocytes in the lungs, myocarditis, fat liver 
(massive), marked autolytic changes. The immediate cause of 
death was attributed to myocarditis, an inflammation of the 
myocardium. Dr. Brugal explained the majority of these cases 
were described as viral in origin and followed an infection 
of another part of the body; in this case it was probably 
related to the infection in the upper respiratory tract. Dr. 
Brugal acknowledged it was probable that some pathologic 
alterations were not detected in the autopsy because of the 
state of decomposition but indicated it was certain that the 
veteran should have been hospitalized on his first visit to 
VA on July 7.

In a May 1995 deposition undertaken during the course of the 
appellant's action under the Federal Tort Claims Act, G.A. 
Ramierez de Orellano testified that he was employed at the VA 
Medical Center as a pathologist. He testified that he 
prepared a March 1995 report regarding autopsy materials 
provided to him by Dr. Brugal, involving the veteran's brain, 
lung, heart, stomach, liver and kidneys. He stated that his 
examination revealed the veteran did not have liver cancer or 
cirrhosis, but the veteran's liver had a "degree change." 
See translation of deposition, page 3. However, he added that 
the cause of death was a "severe illness of the liver." Id. 
at 4. He also stated that given the other materials of 
record, he could not "harmonize" the autopsy with the 
veteran's "problems." The pathologist also stated that 
these findings were also compatible with myocarditis, as the 
veteran had emphysema, acute ischemia, and a "fatty liver." 
Id. at 5. However, he stated that the autopsy protocol "did 
not correspond" to the veteran. Id. at 6. 

Of record is a June 1993 letter authored by pathologist Angel 
A. Roman-Franco, M.D. He indicated the veteran suffered 
multiple trauma during a moving vehicle accident and went on 
to develop a series of long term complications from the 
trauma received. Specifically, the veteran received severe 
bone fractures and extensive soft tissue injury after an 
October 1951 bus accident. Dr. Roman-Franco related that 
according to the veteran's family, the veteran evidenced 
difficulty in ambulation, chronic pain and discomfort 
throughout his life which gradually progressed to respiratory 
difficulty. Dr. Roman-Franco opined that the clinical record 
evidenced other conditions that coexisted with underlying 
sequelae of trauma, all of which contributed 
"synergistically" to undermine the veteran's quality of 
life and capacity for employment. 

Dr. Roman-Franco pointed to the veteran's "toxic habits" as 
evidence of the deterioration of his quality of life. The 
toxic habits were evidenced at the time of death in the 
presence of severe pulmonary anthracosis and a fatty liver. 
Dr. Roman-Franco related that the attending pathologist made 
special reference to the marked degenerative changes 
affecting the lumbar vertebral column which was one of the 
regions more severely traumatized during the initial 
accident. According to Dr. Franco, this degenerative change 
explained the veteran's difficulty in ambulation, sustained 
pain and deterioration of quality of life. Dr. Roman-Franco 
concluded that the veteran's trauma sustained in 1951 and 
attendant "exaggerated healing response" lead to florid 
callus formation which evolved over the years into deforming 
arthritis of the lumbar column and was responsible for the 
veteran's continued inability to lead a productive life. In 
other words, the veteran was gradually rendered incapacitated 
as a consequence of the original trauma.

In an August 1993 letter, Ernest E. Musgrave, M.D., reported 
that he reviewed VA records, San Pablo Hospital records, the 
medical evaluation of Dr. Roman-Franco, and the autopsy 
report prepared by Dr. Brugal. Dr. Musgrave opined the that 
the veteran's in-service accident affected his lifestyle due 
to the severity of the back injuries which was confirmed by 
the finding of extreme post traumatic degenerative disease of 
the cervical thorax lumbar spine in the autopsy. Dr. Musgrave 
opined that this degeneration would have limited the veteran 
to the home unable to lead an active physical life. The 
inactivity and inability to exercise resulted in exogenous 
obesity and depression. The depression brought on toxic 
habits, such as ethanol use, which could have caused a 
myocardial degeneration such as the myocarditis described in 
the autopsy report. The inactivity and obesity could have 
also lead to a cardiomyopathy which would have further 
limited his activity increasing the negative reinforcement 
stimuli which would have lead to further toxic escape habits 
of cigarettes and alcohol to combat low self esteem, 
frustration, boredom and poor productivity. 

Dr. Musgrave stated that the clinical carcinomatosis 
described on the medical record of San Pablo could not be 
confirmed at autopsy due to an advanced degree of autolysis, 
nevertheless the ethanol could have brought about a Laennec's 
Cirrhosis which would have degenerated in a hepatoma 
explaining the hypoechogene findings of the sonogram. The 
severe pulmonary anthracosis in autopsy was due to the 
veteran's chronic cigarette smoking. 

Dr. Musgrave added that the in-service accident destroyed the 
veteran's back to an incapacitating degree which changed his 
active lifestyle to one of "continuous pain, inactivity, 
boredom, frustration, non-productivity, depression and low 
self esteem." This new lifestyle brought about negative 
toxic habits such as ethanol intake and cigarette smoking. 
The toxic habits directly and indirectly caused the autopsy 
findings of myocarditis; pulmonary severe anthracosis and 
liver degenerative disease with clinical evidence of hepatic 
failure with respect to the carcinomatosis which was 
considered by VA as the primary cause of death. No 
pathological evidence was obtained during the veteran's last 
hospitalization nor was the autopsy able to confirm the 
findings. 

In an October 1995 letter, Dr. Musgrave added that the 
veteran's in-service 1951 fall contributed to his death. He 
indicated the veteran suffered a pleuritis with atelectasis 
after the fall. He further indicated this pleuritis brought 
on a fibrosis and restriction which was of a permanent nature 
and the veteran became ill with respiratory insufficiency and 
pleural effusion in 1989. 

Also submitted is a December 1994 report, authored by Minerva 
Rodriquez-Garcia, M.D., generated during the course of the 
appellant's Federal Tort Claims action. The Board notes that 
Dr. Rodriquez-Garcia is apparently in medical partnership 
with Dr. Aviles-Ribot, whose opinion is discussed below (see 
letter dated December 18, 1994). Although Dr. Rodriquez-
Garcia's letter was generated by the appellant in support of 
her claim for benefits under 38 U.S.C.A § 1151, some of the 
physician's observations are relevant to this inquiry. 

Dr. Rodriquez-Garcia stated that she reviewed VA hospital 
records, San Pablo Hospital records, and the pathology 
report/autopsy by Dr. Brugal in December 1994. While she 
reported that her objective was to determine whether there 
was a departure from expected standards of medical practice 
in the veteran's management and subsequent death., Dr. 
Rodriquez-Garcia reported the death was attributed to 
myocarditis, pulmonary edema plus emphysema without evidence 
of cancer or hepatic cirrhosis as shown by pathology. 

Dr. Rodriquez-Garcia indicated that the July 7 examination by 
a Dr. S.F. at VA did not reference a cardiopulmonary 
auscultation or thoracic percussion test. There was no 
further abdominal or limbs examination in spite of reference 
to abdominal protuberance. She noted that the July 11 
radiology report was marked with an emergency and stat sign 
and suggested that follow up was requested and ignored. The 
radiology findings were described as dismissed as there was 
no progress report. San Pablo's emergency records dated July 
11 showed a reduction in pulmonary sounds of the inferior 
right lung, which was found to correspond to the right 
pleural effusion as described in the radiology report of July 
11. The conditions were indicated as probably present days 
before admission to San Pablo. 

In January 1995, a contemporaneously dated clinical history 
summary by Osvaldo A. Ribot, M.D. was received. Dr. Ribot 
reported that he based his summary on documents submitted by 
appellant, medical records of VA, and treatment records from 
private doctors. He noted that the veteran was examined in 
July 1943 for entrance in the Navy and was found to be in 
good physical condition, and he noted the veteran's October 
1951 bus accident. 

Dr. Ribot opined after this event, the veteran had a marked 
incapacity for performing work and limitation of movement and 
strength in the left arm and leg and lumbar pains. Dr. Ribot 
noted that subsequently dated records included a 1972 report 
from compression fracture of the 1st lumbar vertebra an 
inadequate fusion of the fracture fragments of the transverse 
process of vertebrae 2, 4, and 5, and that the record 
contained further evidence of lumbar and left arm pain over 
the years. For example, a examination in February 1972 
reflected marked curvature of the left humerus, rigidity in 
the lumbar sacral region, painful leftward hip movements, 
limitation of movement of the vertebral column, and partial 
loss of sensation in the left leg. The pathology report at 
that time demonstrated evidence of deterioration of the 
vertebral column and indicated degenerative changes affected 
the lumbar area and explained chronic difficulty in walking 
caused by the original damage from the bus accident. 

Dr. Ribot's conclusion was that the physical damage sustained 
by the veteran in the bus accident of 1951 led to "a strong 
possibility of a herniated disk that could be deduced and 
could have been caused by the bus accident and have produced 
strong lumbar pains," although Dr. Ribot noted that no 
lumbar computerized tomography scan was available as a basis 
for his opinion. However, the Board notes that a February 3, 
1972 radiographic study, conducted by Felipe N. DeJesus, M.D, 
detected "an old vertebral collapse (50%) of L1," and 
"fussion (sic) of the transverse process of L5 with the left 
iliac wing."

In July 2004, the claims file was sent to a VA examiner for 
review. The examiner reviewed the claims file including VA 
hospital records, San Pablo Hospital records, autopsy 
protocol and report, and court documents including 
depositions. The examiner noted he did not have the slides 
prepared by Dr. Brugal as part of the autopsy. The examiner 
noted the deposition of Dr. G.R.A., the former chief of 
pathology and laboratory service at the VA hospital, who in 
turn had reported that he reviewed the slides 3 times and 
consulted with another pathologist. 

The July 2004 examiner indicated, however, that without the 
complete evidence he was unable to render an opinion. He 
stated that based on the fact that he did not have the 
opportunity to review the slides he would agree that the 
cause of death could not be ascertained based on the autopsy 
report because there were elements on the autopsy report that 
did not correspond to the clinical history of the veteran and 
the evidence of record

In another undated medical opinion, A.F-R., M.D., (a VA 
cardiologist) disagreed with the conclusion that myocarditis 
was the cause of the veteran's death based upon the clinical 
data and illness evolution. Dr. F-R. explained myocarditis 
was most commonly associated to infectious agents, with 
viruses being the most common agents. He stated that 
symptomatic myocarditis was usually characterized by signs 
and symptoms suggestive of congestive heart failure, and 
noted that such patients may present syncope, palpitations 
with atrioventricular block or ventricular arrhythmia. Dr. F-
R. indicated myocarditis could produce sudden death and 
pulmonary and systemic thromboembolic disease. 

Dr. F.R. observed that the veteran's record showed no 
findings compatible with the clinical characteristics of 
patients with active myocarditis, except for flu-like 
symptoms. However, Dr. F-R. noted that the presence of flu-
like syndrome did not warrant a working diagnosis of 
myocarditis in the absence of the other clinical 
characteristics. He further related that the veteran's 
symptoms took 3-4 months to develop and were not the case for 
a patient with myocarditis whose symptoms developed during or 
shortly after flu-like syndrome. He observed that a 
laboratory report from May 1989 reflected evidence of liver 
enzyme elevation demonstrating this was not an acute process. 

The claims file was also reviewed by VA physician, D.H.T., 
M.D. - a gastroenterologist. The physician's findings were 
summarized in an undated report. Dr. H.T. indicated the 
veteran came for evaluation to VA ambulatory facilities after 
several months of an increased abdominal girth. He had been 
evaluated by private physicians in May 1989 confirming a 
history of long standing symptoms including a duodenal ulcer, 
a chest x-ray reflecting elevation of right hemi-diaphragm 
with blunting of the right costophrenic sulcus and mild basal 
fibrosis and CT scan June 1989 suggesting metastatic liver 
disease and right pleural effusion. 

Dr. H.T. reviewed the relevant VA and San Pablo hospital 
records from July 1989. He observed that a VA physician in 
July 1989 concurred with the diagnostic impression of occult 
neoplasia made previously by a private physician. The 
admission at San Pablo hospital also concurred with previous 
evaluations and the admission diagnosis was suspected 
hepatoma (primary liver cancer). The veteran developed 
encephalopathy, renal insufficiency, prolonged coagulation 
parameters, hypoglycemia and marked elevation of liver 
enzymes and bilirubin. Prior to his discharge, the veteran 
was very ill with grade III hepatic encephalopathy (stupor) 
and evidence and renal and liver failure. 

Dr. H.T. strongly disagreed with the report by Dr. Rodriguez-
Garcia, which he had rendered based on the autopsy by Dr. 
Brugal. Specifically, Dr. H.T. explained that the report of 
Dr. Rodriguez-Garcia excluded and disregarded prior evidence 
of evaluation and work-up performed on the veteran and 
further evidence from San Pablo hospital that concurred with 
the diagnostic impression of occult neoplasia. Dr. H.T. 
concluded that in view of the lack of microscopic evidence of 
the autopsy report, the gross diagnosis of Dr. Brugal could 
not be confirmed and it was very unlikely that the veteran 
had a fatty liver and not metastatic or primary liver cancer 
given two abdominal CT scans, which revealed multiple 
hypodense liver lesions and the clinical picture of huge 
ascites, esophageal varices and severe jaundice. 

In August 2006, the Board requested that an independent 
medical expert (IME) provide an opinion on whether or not the 
veteran's service connected injuries contributed to his death 
in July 1989. The record indicates that the veteran's claims 
folder was forwarded to Leonard S. Lichtenstein, M.D., of the 
Medical University of South Carolina. The text of Dr. 
Lichtenstein's report indicates a review of the July 1989 
initial contact by the veteran and his family with the VA 
Medical Center in San Juan; the subsequent events occurring 
at San Pablo Hospital; the veteran's death in July 1989; and 
the post-mortem, post-exhumation examination conducted in 
1991.

Upon his review, Dr. Lichtenstein opined that the veteran did 
not die from any service-related causes. He noted that the 
terminal diagnosis of "carcinomatosis" was in error as not 
substantiated by the medical evidence, as the veteran had 
Model for End-Stage Liver Disease (MELD) score was 51, which 
indicated a predicted mortality in three months to a 
percentage of 100%. 

Dr. Lichtenstein noted that the medical evidence indicated 
the veteran presented to VA with decompensation of underlying 
hepatic disease. The findings on imaging and limited utility 
of forensic postmortem examination suggested cirrhosis with 
fatty infiltration, referred to as "non-alcoholic fatty 
liver." However, the veteran had significant ascites at the 
time of his visit as confirmed by a chest radiographic study. 
Dr. Lichtenstein observed that a common and treatable cause 
of ascites, such as had by the veteran, was a bacterial 
infection referred to as "spontaneous bacterial 
peritonitis." 

Dr. Lichtenstein noted that although this procedure was 
offered to the veteran by medical care providers at San Paulo 
Hospital, the veteran's family did not consent to this 
procedure. Critically as to this inquiry, Dr. Lichtenstein 
observed that (1) untreated mortality of spontaneous 
bacterial peritonitis was about 38%; treated mortality was 
11%, and; (2) at the time he was admitted to San Pablo 
Hospital, the veteran had "progressive liver failure 
eventually leading to the diagnosis of hepato-reno 
syndrome." 

Based on his review of the claims file and all evidence, Dr. 
Lichtenstein in relevant part found that (1) the veteran did 
not die as a result of a condition related to military 
service; (2) the veteran's MELD score indicated the 
"futility of care . . . with 100 percent mortality in three 
months;" and that (3) the data from the autopsy conducted by 
Dr. Brugal did "not contribute meaningful information"

Action Under the Federal Tort Claims Act

Also of evidence are documents related to a lawsuit the 
appellant filed against the 
United States under the Federal Tort Claims Act. 28 U.S.C. §§ 
2671 et. seq. On file are documents from that law suit, 
including an April 1996 "opinion and order" signed by a 
United States District Court Judge in a Civil Case No 92-2413 
in the United States District Court for the District of 
Puerto Rico (District Court). This Decision was affirmed by 
the United States Court of Appeals for the First Circuit 
(First Circuit) in a May 1997 decision. Although the findings 
and opinion of the District Court are not binding on the 
Board, the documents associated with the case were examined 
for persuasive effect. 38 U.S.C.A. § 7104(c) and 38 C.F.R. 
§ 20.101. As noted previously, the findings presently 
reviewed bear solely upon the appellant's claim for service 
connection for the cause of death of the veteran, and the 
Board presently offers no opinion as to her pending claim of 
entitlement to benefits under 38 U.S.C.A § 1151.

The opinion of the District Court found the cause of death 
was not myocarditis but liver metastasis. The District Court 
reviewed evidence indicating that the veteran was admitted to 
San Pablo Hospital July 11, 1989, with a diagnosis of 
abdominal pain with ascites, suspected hepatoma, chronic 
anemia, hepatorenal syndrome and hepatic encephalopathy. 
During his hospitalization at San Pablo, the veteran 
developed encephalopathy, renal insufficiency, prolonged 
coagulation parameters, hypoglycemia, and marked elevation of 
liver enzymes and bilirubin. While hospitalized the veteran 
slipped and fell on July 16, 1989, losing a large amount of 
blood through the rectum. 


The District Court found the autopsy report by Yocasta Brugal 
to be unreliable as the doctor did not testify at trial; was 
not subject to cross examination; was unable to qualify as an 
expert witness due provide her qualifications, and the 
document was not translated. 

Of critical importance to this inquiry, and as noted by the 
First Circuit, the District Court found that "either the 
autopsy report was totally unreliable, or, in the 
alternative, that the autopsy had been performed on someone 
other than" the veteran. The First Circuit also found that 
the microscopic slides of the veteran's liver on which the 
autopsy report were based were not those of the veteran's 
liver. 

The Board has reviewed other depositions undertaken in May 
1995, during the course of the appellant's action under the 
Federal Tort Claims Act include the accounts of S.F.T., M.D.; 
and M.R.G., M.D. However, because these accounts appear to 
provide information only as to the appellant's pending claim 
for benefits under 38 U.S.C.A § 1151, and they are not 
therefore germane to the issue presently under consideration 
by the Board. Gonzalez v. West, 212 F. 3d 1255 (Fed. Cir. 
2000) 


Analysis of the Claim:

As an initial matter, it is not within the Board's competence 
or province to ascertain the cause of the veteran's death. As 
to the former, it is well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). In 
order to determine issues relative to medical matters, the 
Board must rely upon competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).

Indeed, the record as to the cause of the veteran's death is 
unclear. However, whatever the cause of death of the veteran 
may have been, it is the Board's task to ascertain whether 
the weight of the evidence is in approximate balance 
indicating such possible causes as have been adduced to be 
service related. If so, the appellant must prevail upon the 
benefit-of-the-doubt doctrine. 38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

However, in making this determination, the Board must 
evaluate the bases of the medical opinion evidence. See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

There are essentially three theories of record as to the 
cause of death: (1) carcinomatosis, as found in the 1989 
original death certificate; (2) myocarditis, as found in the 
January 1992 death autopsy and death certificate; or (3) 
spontaneous bacterial peritonitis and liver disease, as found 
by Dr. Lichtenstein in September 2006 upon his review of all 
medical evidence of record.  The Board finds the latter 
opinion particularly probative, in particular with regard to 
the expert's opinion that no service-related disorder caused 
or contributed to the veteran's death. 

The Board has first found no basis upon which to evaluate the 
determination of "carcinomatosis" as the cause of death, as 
it provides no information as to the origin of the cancer. In 
this regard, the only competent medical evidence of record 
suggests that liver cancer may have been present at the time 
of the veteran's death. However, whatever its bases, there is 
no information proffered by the appellant or otherwise 
obtained by VA during the course of development of the claim 
suggestive that any cancer was traceable to any incident of 
the veteran's military service or the service-connected 
orthopedic or neurologic disability. Indeed, both the VA and 
San Pablo Hospital records are devoid of any mention of the 
service-connected disorders as any causal agent in the 
veteran's death. 

Indeed, Dr. Lichtenstein (a specialist in internal medicine, 
and a physician with access to and review of the entirety of 
the record) found that the terminal diagnosis of 
carcinomatosis was in error. He noted the veteran's terminal 
"MELD" score - a factor noted by several other physicians 
who commented upon the clear degeneration of the veteran's 
hepatic system and its role in the veteran's death, as is 
discussed below.  

The terminal diagnosis of myocarditis, as found by Dr. 
Brugal, (1) does not link the veteran's death to military 
service, (as suggested by the veteran's chain of events 
theory) and (2) her opinion as to the cause of death is 
otherwise not substantiated. See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

Firstly, there is no mention of cardiac complaints, symptoms, 
or diagnoses in the service medical records, nor of such 
post-service manifestations that were otherwise attributed to 
military service by physicians with a comprehensive review of 
the record. 

The appellant's primary contention as to the cause of the 
veteran's death (i.e., the veteran's 1951 in-service 
orthopedic and neurological injuries led to an impaired 
lifestyle, inducing alcohol and nicotine use, in turn leading 
to cardiac difficulties eventually leading to myocarditis) is 
not supported by any contemporaneously generated factual or 
medical evidence showing such a diminution of his physical 
capacity, nor demonstrating such a chain of events. 

During his lifetime, the veteran was in receipt of a 40 
percent combined disability rating for orthopedic and 
neurologic disabilities. While clearly having an impact upon 
his physical functioning, such a rating does not suggest the 
incapacity argued by the appellant. It is the appellant's own 
account in this regard that during his lifetime, the veteran 
worked as a road contractor - hardly a demonstration of 
continuing physical impairment. 

The appellant is clearly competent to report observations as 
to the veteran's physical disability. 38 C.F.R. § 3.159; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994). However, in view of the 
veteran's combined service-connected disability ratings; the 
lack of evidence indicating that such service-connected 
disorders had the extent of debilitating impact urged by the 
appellant; and the appellant's account of the veteran's post-
service employment, the Board finds the appellant not 
credible to the extent that she reports the severity of the 
veteran's orthopedic and neurological disorders at the time 
of his death. Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.). 

Because the appellant is not credible in this respect, the 
Board does not find the opinions of Drs. Angel A. Roman-
Franco and Ernest E. Musgrave (as well as that of Dr. Osvaldo 
A. Ribot to the extent that it suggests the veteran's 
physical impairment as reported by the appellant) to be of 
probative value. Both physicians clearly premised their 
opinions upon the accounts of the appellant. This is 
evidenced by their discussion of the veteran's in-service 
injury, which led to an incapacity to physically function, 
and the development of "toxic habits" which eventually led 
to myocarditis. 

Apart from the finding that the preponderance of the 
competent (i.e., informed and credible) medical evidence does 
not indicate that myocarditis was the cause of death, the 
appellant's report to these physicians as to the course of 
the veteran's post-service medical history is unsubstantiated 
by other evidence of record The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(holding that it is error to reject a medical opinion solely 
on the basis that the medical opinion was based on a history 
given by the veteran). 
 
The law provides that the explicit or implicit opinion of the 
physician that the appellant is truthful is not necessarily 
probative as to the facts of the account. See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant); see also Jones (Stephen) 
v. West, 12 Vet. App. 383 (1999); (where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence. Id. at 386).. 

Specifically with regard to Dr. Musgrave, his October 1995 
opinion found a link between the pleuritis that occurred in 
1951 after he veteran's accident, and the pleural effusion 
noted at the time of death. Pleuritis is defined as 
inflammation of the pleura, with exudation into is cavity and 
upon its surface. See Dorland's Illustrated Medical 
Dictionary 1451 (30th Ed. 2003). However, while pleural 
effusion was noted in the hospital treatment records, it was 
not found to be either a direct or contributing cause of 
death in the death certificates or autopsy. Furthermore, 
although the veteran was treated concurrently for pleuritis 
in 1951, there is no indication that the pleuritis was caused 
by the service connected fractures.

A review of the record reflects pleuritis was not a service 
connected disability at the time of the veteran's death, nor 
was service connection for pleuritis warranted. Specifically, 
although there is evidence of pleuritis during service and 
evidence of pleuritis around the time of the veteran's death, 
the only evidence of a nexus between the two cases is Dr. 
Musgrave's opinion. While the physician linked the pleuritis 
during service to the pleural effusion which was seen around 
the veteran's death, he provided no rationale for his 
findings. The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, 
a medical opinion is inadequate when it unsupported by 
medical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also, Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions). 

None of the other competent medical evidence of record 
suggested any link between the pleural effusion in July 1989 
and the pleuritis in 1951. Nor is there continuity in 
symptomatology as the evidence of record lacks treatment or 
complaints for chest pain or pleuritis from 1951 until July 
1989 (i.e. approximately 38 years). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). As such, service connection for pleuritis 
as a cause of death is not warranted.
 
Apart from Dr. Musgrave's opinion, and aside from the fact 
that the preponderance of the competent medical evidence does 
not support a finding that myocarditis was incurred in or as 
a result of military service, there is otherwise substantial 
and competent medical opinion evidence to indicate Dr. 
Brugal's opinion indicating it as the cause of death is not 
supported. 

The July 1989 clinical records, generated by the VA Medical 
Center and San Pablo Hospital, do not indicate that cardiac 
symptoms were reported. Instead, VA medical records indicate 
an increasing abdominal girth; ascites, and non-service-
connected symptoms. Indeed and as noted above, the veteran's 
heart size was normal. Similar findings were noted at San 
Pablo Hospital, including hepatomagaly, splenomegaly, and 
hepatorenal syndrome. 

To the extent that Dr. Brugal opined as to the cause of the 
veteran's death with reliance upon the autopsy she performed 
two years after the veteran's death, as noted by Dr. 
Lichtenstein, the autopsy report did not contribute 
"meaningful information" to this inquiry. The inadequacy of 
such findings is noted by Dr. Brugal herself (that some 
pathologic alterations were noted due to decompensation in 
the veteran's body); and echoed by VA pathologist G.A.R.O. 
(that he could not "harmonize" Dr. Brugal's autopsy report 
with the veteran's clinical history); the July 2004 VA 
examiner (because autopsy slides were not produced by Dr. 
Brugal, cause of death could not be ascertained); VA 
cardiologist A.F.-R. (laboratory findings at the time of 
admission were not compatible with myocarditis, but liver 
enzyme function indicating liver impairment not an acute 
process); and VA gastroenertologist D.H.T. (indicating 
findings suggestive of "suspected" liver cancer; renal 
insufficiency; marked elevation of liver enzymes).

The Board accords the opinion of Dr. Lichtenstein great 
probative value. The opinion was based upon a comprehensive 
review of the claims folder, and was specifically generated 
with a view towards resolution of the issue under review. 
Dr. Lichtenstein noted that the presence of ascites indicated 
that the veteran had a bacterial infection, known as 
"spontaneous bacterial peritonitis," and that the mortality 
rate for such a disorder when untreated (as here) was 38%, 
and that by the time of his admission to San Pablo Hospital, 
the veteran had "progressive liver failure" which led to 
hapato-reno syndrome. Most importantly, Dr. Lichtenstein 
found that the veteran did not die from any service-related 
cause.  

Additionally, the April 1996 District Court opinion found, 
and its review by the Court of Appeals, does not suggest the 
presence of any service-related factor in the cause of death 
of the veteran. Although not dispositive of this issue, the 
fact that the trial judge of the District Court personally 
observed the witnesses, evaluated the evidence of record, and 
made factual findings (all of which later reviewed by the 
Court of Appeals), and which are devoid of any mention of 
service-related factors, does not support the appellant's 
claim. 

In sum, given the discrepancies between the autopsy and the 
clinical picture of the veteran prior to his death; that 
physicians who concluded the cause of death was an impairment 
of liver function performed a more thorough review of the 
record, the Board finds the cause of death was not related to 
any incident of the veteran's military service, including 
orthopedic and neurological disorders. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service. 
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted. The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of death denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


